Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, a third hinge configured and arranged to allow all of the at least two rear wheels to be simultaneously lifted from a floor when the nozzle body suction tube is rotated by the second hinge in the horizontal plane, in combination with the rest of the limitations in claim 1;prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, the hinge is provided with magnets to fix the hinge either in a first position in which all of the one or more rear wheels are arranged to touch the floor, or in a second position in which all of the one or more rear wheels are arranged to be lifted from the floor, in combination with the rest of the limitations in claim 11; prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, the hinge is provided with a bi-stable spring to fix the hinge either in a first position in which the one or more rear wheels are arranged to touch the floor, or in a second position in which the one or more rear wheels are arranged to be lifted from the floor, in combination with the rest of the limitations in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723